DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending in the current application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arlet, US Pub No. 2017066507 (disclosed by applicant).  Arlet discloses (see the paragraphs [0003] to [0005], [0054], [0099], [0100] and the figures, 4, 5, 6A to 6F, 7, 14 and 15):
A mooring connector including a central core (400A, 400B; 600; 1400)
and a shell (414A, 414B; 712A, 712B; 1410A, 1410B), wherein the shell
includes a rope running surface (as in claim 1);
wherein the central core includes a first material and the shell includes a

material (as in claim 2);
wherein the central core includes a metallic material and the shell includes a non-metallic material (as in claim 3);
wherein the shell substantially surrounds the central core (as in claim 4);
wherein the shell has an inner surface that is arranged to receive the central core (as in claim 5);
wherein the inner surface includes a recess to receive the central core (as in claim 6); 
wherein the shell has an outer surface on which the rope running surface is formed (as in claim 7); 
wherein (in the embodiment of figures 6A-6B and 7) the shell includes a plurality of rope running surfaces (614A, 614B) (as in claim 8);
wherein (in the embodiment of figures 3A-3E, or 6A-6B and 7) at least one rope running surface of the plurality of rope running surfaces is tapered (as in claim 9).
wherein the shell includes a first shell part and a second shell part (as in claim 12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arlet in view of Schulz, US Pub No. 20130145740.   Arlet discloses the invention set forth above but does not explicitly disclose wherein the shell includes a central groove in which a first rope running surface is located and an outer groove in which a second rope running surface is located.  Shulz discloses a mooring connector with a central groove and with outer grooves forming rope running surfaces (See Figs. 14 and 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mooring connector of Arlet with central and outer grooves to provide separation between the mooring lines being connected.  Doing so allows tightening or slacking the individual mooring lines much easier.
Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Arlet in view of Mullikin, US Pub No. 2017297658 (disclosed by applicant).   Arlet discloses the invention set forth above but does not explicitly disclose a two part outer casing with a plurality of recesses configured to allow a rope to pass there through.  Mullikin discloses a mooring line connector with a casing surrounding the connector, the casing having a plurality of recesses to run the mooring line there through.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to enclose the mooring connector in an outer casing as disclosed by Mullikin to protect the mooring connector or to add buoyancy to the mooring connector as disclosed by Mullikin.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D WIEST whose telephone number is (571)270-5974. The examiner can normally be reached M-F 6:00 - 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571 272 6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY D WIEST/Primary Examiner, Art Unit 3617